Exhibit 10.24

 

 

LOGO [g295903g0217075656735.jpg]

Director Compensation Summary

(to be effective as of the May 2017 Annual Meeting of the Board of Directors)

At every annual meeting of stockholders at which a non-employee director is
elected or re-elected, each such elected or re-elected non-employee director
shall receive, (i) an annual award of restricted stock units (RSUs) having a
value of $150,000, and (ii) the annual cash retainer(s) set forth below for
board membership, committee membership, and board/committee leadership to which
such non-employee director is appointed:

 

     Annual
Membership
Cash Retainer      Annual Cash Retainer
Supplement for
Committee Chairmanship  

Board of Directors

   $ 85,000        N/A  

Audit Committee

   $ 15,000      $ 20,000  

Compensation Committee

   $ 10,000      $ 15,000  

Governance and Nominating Committee

   $ 10,000      $ 15,000  

Investment Committee

   $ 10,000      $ 15,000  

Upon initial appointment to the Board of Directors other than at an annual
meeting of stockholders, each such initially appointed non-employee director
shall receive, for the period from the appointment through the end of the
director service year during which the appointment is made, a pro rata portion
of such RSU award and applicable cash retainers.

Upon the appointment of any non-employee director as Chairman of the Board, the
non-employee director so appointed shall receive additional annual compensation
in the amount of $180,000, of which 50% shall be payable in cash, and 50% shall
be payable in RSUs; provided, however, that any non-employee director so
appointed other than immediately following the annual meeting of stockholders
shall receive a pro rata portion thereof for the period from the appointment
through the end of the director service year.

Unless the director’s board service is earlier terminated, restricted stock or
RSUs awarded to non-employee directors will vest on May 28th following
conclusion of the director service year; provided, however, that subject to the
terms of applicable award agreements, unvested restricted stock or RSUs held by
(i) any non-employee director who is not nominated for or elected to a new term,
including for example, due to a reduction in the size of the Board, age
precluding a re-nomination, the identification of a new nominee, or the desire
to retire at the end of a term, or (ii) any non-employee director who resigns at
Quanta’s convenience, including any resignation resulting from the non-employee
director’s failure to receive a majority of the votes cast in an election for
directors as required by Quanta’s Bylaws, will vest in full on the earlier of
(a) May 28th following conclusion of the director service year or (b) the date
of such non-employee director’s termination of service. Subject to the terms of
applicable award agreements, RSUs will be settled in shares of Quanta common
stock, provided that non-employee directors may elect to settle up to 50% of any
RSU award in cash if the non-employee director is in compliance with applicable
stock ownership guidelines as of the date of settlement of such RSUs and is
expected to continue to be in compliance with applicable stock ownership
guidelines immediately following such cash settlement of RSUs.



--------------------------------------------------------------------------------

Each non-employee director shall receive a fee for attendance at each meeting of
the Board of Directors or any committee in excess of the number of meetings per
director service year specified below as follows:

 

     Fee for Meetings
in Excess of the
Following Number
Per Service Year:    Physical
Meeting      Telephonic
Meeting  

Board of Directors

   9    $ 2,000      $ 1,000  

Audit Committee

   9    $ 1,000      $ 500  

Compensation Committee

   9    $ 1,000      $ 500  

Governance and Nominating Committee

   9    $ 1,000      $ 500  

Investment Committee

   9    $ 1,000      $ 500  

Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors or the committees thereof, and for
other expenses reasonably incurred in their capacity as directors of Quanta.

Notwithstanding anything herein to the contrary, directors who also are
employees of Quanta or any of its subsidiaries do not receive additional
compensation for serving as directors.

Revised December 1, 2016, to be effective May 24, 2017